 In the Matter of NORTH AMERICAN MOTORSHIP COMPANY, INC.andNATIONAL MARITIME UNION OF AMERICACase No. R-2076SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 16, 1940The National Labor Relations Board, herein called the Board,issued in the above-entitled proceedings a Decision and Direction ofElection on October 19, 1940,1 and an Amendment to Decision andDirection of Election on October 25.2The Direction of Electionprovided that an election-by secret ballot be conducted "as soon asconvenient and beginning as promptly as practicable" among theunlicensed personnel of North American Motorship Company, Inc.,a party to these proceedings, herein called the Company, "employedon the Company's vesselBrooklyn Heightsin the deck, engine, andstewards' departments, except wireless and radio operators, at thetime the vessel is posted and who are still employed in the samecapacity at the timer the election is held," to determine whether ornot these employees desired to be represented for purposes of col-lective bargaining by National Maritime Union of America, a partyto these proceedings, herein called the N. M. U.The Decision andDirection of Election, as amended, provided that the exact time,place, and procedure for posting notices of election and for ballotingon the vessel were to be determined by and in the discretion of theRegional Director for the Second Region (New York City) underwhose direction and supervision the election was to be conducted.Copies of the Decision and Direction of Election and of the Amend-ment to Decision and Direction of Election were served upon theCompany and the N. M. U., personally and through their respectivecounsel of record.i 27 N. L. -R.B. 962.227 N. L.R. B. 962.28 N L R.B, No. 91.607 608DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 29, pursuant to the Direction of Election, as amended,an election by secret ballot was conducted on board theBrooklynHeightsat Philadelphia, Pennsylvania, under the direction and su-pervision of the Regional Director.On November 6 the RegionalDirector, in accordance with Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, is-sued an Election Report upon the ballot, copies of which were duly,served upon parties.Therein she reported that on October 29 the,vessel was posted at Philadelphia with a crew list, a sample of theballot to be used in the election which was directed, and a notice ofelection setting forth among other things that the election would beconducted before the vessel departed from Philadelphia and that theparties were privileged to designate observers to the election; that,on said October 29 the election was conducted after each eligible-voter had an! opportunity to read the notice of election; and thatthe results of the balloting were as follows :Total number eligible to vote--------------------------------14Total number of ballots cast---------------------------------14Total number of valid ballots--------------------------------13Total number of votes in favor of National Maritime Union of-America (C. I. O) ---------------------------------------9Total number of votes against aforementioned union----------4Total number of blank votes--------------------------------0Total number of void ballots--------------------------------1Total number of challenged votes----------------------------0On November 4, prior to the issuance of the Election Report, theCompany filed with Regional Director a "protest" to the conductof the election and to the results thereof, and on November 9 it filedObjections to the conduct of the ballot and to the Election Report.In its protest and Objections the Company requests that the electionand results thereof be set aside, and that a new election be conductedamong the unlicensed personnel aboard theBrooklyn Heights,withinthe classifications set forth in the Direction of Election, "as soon asthat vessel next signs shipping articles in the Port of New York."On November 18 the Regional Director issued a 'Report on Objec-tions, copies of which were duly served upon the parties, settingforth that the various matters alleged in the protest and Objectionshad been duly investigated by her, reporting and making findingsupon said matters and other facts ascertained as a result of suchinvestigation; and recommending to the Board that the Objections,including said protest so considered, be dismissed.,Thereafter theRegional :Director lodged with the Board a copy'of'a certain letterdated October 29, 1940, signed by one Mikkelsen, master of theBrooklyn Heights,and addressed to the Regional Director; a state- NORTH AMERICANMOTORSHIP COMPANY, INC.609ment dated October 29, 1940, signed by said Mikkelsen and one Boutte,as observers to the election for the Company and the N. M. U., respec-tively, certifying to certain facts with respect to the conduct of theelection; and a statement dated November 2, 1940, signed by repre-sentatives of the Board, the Company, and the N. M. U., respectively,certifying to certain facts regarding the counting and tabulation ofballots cast in the election.On December 11 the Company lodgedwith the Board a verified statement by said Mikkelsen, "in reply tothe Report on Objections."We hereby order that these documentsbe filedinstanteras.part of the record-herein.The Company in its Objections, as well as in its protest, objectsto the conduct of the ballot and to the election results, upon the basisof certain facts which it alleges, but which it fails to support by anyadequate showing.Statements in the Mikkelsen letter and affidavitdeal with irrelevant or insufficient facts.We have pointed out iftsimilar cases that ground for setting aside an election in which em-ployees have designated a statutory representative should appearreasonably certain before a hearing upon objections will be directed.'The Company alleges' that on October 29, soon after the conductof the election on board the vessel at Philadelphia, theBrooklynHeightsdeparted for the port of New York, arriving there the-fol-lowing day; that the shipping articles of the unlicensed personnel,or some of them, were to and did expire upon the arrival of the,vessel in New York; that 5 of the 14 employees eligible to vote inthe election "left the employ of the Company" after the vessel dockedin New York. The Company contends that it was "improper andunfair" to conduct the election "on the eve of the expiration of theshipping articles"; that such an election should be conducted shortlyafter shipping articles are opened in order that employees replacingunlicensed personnel who fail to sign new articles may have an op-portunity to vote on their representation; and therefore, that theelection should be set aside and a new election conducted when theBrooklyn Heightsnext signs shipping articles in New York. Italso contends that a new election should be held in any event, becausethe termination of employment of the five employees after the elec-tion has made it impossible to fund the N. M. U. to be the choice ofa majority of the employees in the unit heretofore found herein tobe appropriate.8Matter of The Cudahy Packing CompanyandUnited Packing House Workers, LocalIndustrial UnionNo.19!,,26 N. L. R. B , No 81 ;Matter of General Motors Sales Corpora-tion,FrigidaireDivisionandEnterprise Association of Steam, Hot Water, Hydraulic,Piping, Sprinkler,Pneumatic Tube, Ice Machine, Air Conditioning, and General Piperittersof New York and Vicinity, Local No.638,United Association of Journeymen, Plumbers andSteaniftters of the United States and Canada, affiliated with the American Federation ofLabor, Branch C,25 N L. R B. 1122.4 The allegations of the Objections and protest are in many respects incomplete andargumentatii e 610DECISIONS 'OF NATIONAL LABOR -RELATIONS -BOARD-These contentions are without merit.The mere signing off ofarticleswhen a voyage ends does not necessarily denote terminationof the seaman's employment.5We take noticethatthe employmentrelation may, and often does, in such cases continue despite the ex-piration of articles or the need for execution of new articles.6Thesigning of articles for a-new voyagedoes not necessarily involve areplacing of ship personnel,and the presumption is that it does not.Hence, unless special facts are shown,we are not concerned in elec-tion proceedings such as these with the matter of the duration orexpiration of articles.The usual rule obtainsthatwhere an electionhas been held and a statutory representative designated,the resultsof such election are determinative of majority representation forpurposes of the certification.That 5 of the14 eligiblevoters leftthe employ of the Company is, not such a fact as would compel asetting aside of the election.Once an election has been held, theBoard as a practical matter will not conduct further elections priorto certification to ascertainwhist changesin designation have oc-curred.7Moreover,in view of the results of the election,we cannotfind that the termination of employment of the five employees hasresulted in a loss of majority designationby theN. M. U., and wepresume and find otherwise.8The Company alleges that"therewas no representative of theCompany present,nor did the Company have any knowledge of whenor at what time the Board representatives would go aboard the vesselto post and conduct theballot."-If this fact were true,itwould notwarrant a setting aside of -the election.Employer participation inthe conduct of an election is a matterof grace,not of right.9Whilethe Board in its discretion has permitted employers to designateobservers to elections,the conduct of an election is within the ex-clusive province of the Board. In any event,it is plain from thecertificate of the observers filed herein that the Company in fact was6Cf.N L R B v Waterman Steamship Corporation,309 U.S 206,rev'g 103 F. '(2d)157 (C. C.A 5) and enf'gMatter of Waterman Steamship CorporationandNationalMaritime Union of America,Engine Division, Mobile Branch, Mobile, Alabama, 7N. L.R B. 23713CfMatter of Southern Steamship CompanyandNational Maritime Union of America,affiliatedwith theCI. 0., 23N L. R B 267CfMatter of Pacific Greyhound LinesandBrotherhood of Railroad Trainmen,22N L R B 111,and cases therein cited in footnote 72.8Matter of Ansley Radio CorporationandLocal 1221 United Electrical it Radio Workersof America,C 1 0. et al,18 N L R B 1028.Cf.Matter of American France Line et al. (Southern Steamship Company)andInter-national Seamen's Union of America,4 N L R B '1140;Matter of Paragon Rubber Co.-American Character Doll CompanyandToy itNoveltyWorkersOrganizing Committee ofthe C I. 0,7NL R.B 965,Matter of Fedders Manufacturing Company, IncandAmalgamated Association of Iron, SteelitTin Workersof N A.,Lodge1753, 7NL R B.818;Matter of Marlin-Rockwell CorporationandLocal No338,United Automobile Work-ers of America,7 NL. R B 836;Matter of American Radiator Company(Bond Plant andTerminal Plant)andAmalgamated Association of Iron, SteelitTin Workers,Lodge 1199and 1629,8 N L R. B 505. NORTH AMERICAN MOTORSHIP COMPANY, INC.611adequately represented at the election through the master of thevessel.As observer for the Company he certified among other thingsthat "the election was conducted secretly and fairly."The verifiedstatement of the master, submitted after- the Report on Objections;to the effect that while he "felt that the election was fair;" he believedthat "what transpired prior to the actual voting was unfair and im-proper" is unsupported by any statement of facts warranting a set-ting aside of the election.The Company in its "protest" alleges thatitwas, "our understanding that the election would, be conducted inthe port of New York." This allegation is omitted from its Ob-jections.The Regional Director reports that her investigation dis-closes no basis for the Company's having such an understanding.In view of what has been stated above, the failure to carry out suchan understanding would not be prejudicial.The Company contends that the notice of election was invalid be-cause it provided that a majority of the ballots cast in the election,rather than a majority vote of the employees within the appropriateunit,would determine'the results of the election.This contentionmisapprehends the law here applicable 10Further, all employees inthe unit cast ballots.The Company alleges specifically that the "whole atmosphere" ofthe election was one of "intimidation and coercion," that a delegate ofthe N. M. U. at- all times accompanied the agent of the Board whoconducted the election, that "in view of the conduct of the LaborBoard representative accompanied by a N. M. X. delegate, theseamen were not afforded the rights guaranteed in Section 7" of theAct, that "the conduct of the Board's representative in this caseindicates an attempt to accomplish a desired result," and that theballoting "was not conducted in an impartial manner."There is nospecification of facts upon which these charges rest.The only show-ing in this connection is contained in the-master's statement, and wefind nothing therein supporting the charges.None of the employeeswho voted in the election has objected through the N. M. U. or other-wise, to the balloting.The Regional Director reports no facts orevidence disclosed by her investigation which would support any ofthe charges.We repeatedly have held that the possibility of a denialto employees of freedom to choose or refrain from choosing a bar-gaining representative should appear reasonably certain before ahearing upon objections to an election will, be ordered."We over-rule the objections resting upon the abovementioned charges.i°NewYork Handkerchief Manufacturing Company v N L RB, 114 F. (2d) 144(C.C.A. 7), cert. den. 311 U S 704, enf'g as mod.Matter of New York HandkerchiefManufacturingCo. andInternational Ladies Garment Wo)kers Union Local No76,1,6N. L. R. B 532.u See cases cited infootnote3,supra.413597-42-vol. 23-40 612 , DECISIONSOF NATIONALLABOR RELATIONS BOARDThe letter of the master of the vessel to the Regional Directorstates that the employees who voted in the election did not have suf-ficient time "to study the notice" of election, that they "did not haveample time to decide, nor sufficient time to consider the consequencesof such hurried voting."The observers' certificate signed by themaster, states that "each eligible voter was handed a notice of elec- 'tion and informed the Board's agent that he read and understoodit," although his statement thereafter made and filed is to the effectthat he "would say that one in every three men" received a notice.Statements by the Board's agent and the N. M. U. delegate appendedto the Report on Objections indicate that the voters each receivedand understood the notice of the election.There is a strong pre-sumption that employees who cast a ballot in an election understandtheir action.Certainly, a much stronger showing to the contrarymust be made by the employer than here has been adduced. There isno sufficient showing warranting our setting aside the election on thisalleged ground.We hereby overrule in their entirety the Objections to the conductof the election and to the Election Report, and the "protest" filedby the Company. The results of the election show that the N. M. U.has been designated as statutory representative, and we - shall socertify.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, 49 Stat. 149, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of Americahas been designated and selected by a majority of all the unlicensedpersonnel employed by North America Motorship Company, Inc.,on its vesselBrooklyn Heightsin the deck, engine, and stewards'departments, except wireless and radio operators, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the National Labor Relations Act, National Mari-time Union 'of America is the exclusive representative of all suchemployees employed on said vessel, for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Supplemental Decision and Certification of Representa-tives.